Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00410-CV

                                    Julian Javier CARDOZA,
                                             Appellant

                                                v.

                      TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                   Appellee

                From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 18-01-35159-MCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is affirmed.

       We order that appellee Texas Department of Public Safety recover its costs of appeal from
appellant Julian Javier Cardoza.

       SIGNED February 27, 2019.


                                                 _____________________________
                                                 Beth Watkins, Justice